Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 22, 24, 30, 33 and 35 is the inclusion of the limitations of 

“wherein compression release braking the internal combustion engine includes increasing a braking amount by switching from a first compression release braking to a
second compression release braking.” in claim 22;

“in response to a braking condition, reducing the charge flow, adjusting at least an exhaust valve opening and closing timing of cylinders involved in compression release 
braking the internal combustion engine to provide four stroke compression release braking after reducing the charge flow, and increasing the charge flow to increase a braking amount while providing four stroke compression release braking, wherein braking condition is distinct from the cylinder deactivation condition.” in claim 24;
 
“wherein the controller is configured to increase a braking amount by switching from a first compression release braking to a second compression release braking.” in claims 30 and 35; and 

“wherein the controller is configured to, in response to the braking condition, modulate the intake throttle to reduce the charge flow, adjust the exhaust valve opening and closing timing to provide four stroke compression release braking after reducing the charge flow, and increase the charge flow via the intake throttle to increase a braking amount while providing four stroke compression release braking.” in claim 33 that the prior art of record neither taught nor suggested.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747